ORDER

PER CURIAM.
Kenneth Howard appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).